Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application is a divisional of 14/830,910 (US 10,370,993).
Checked references of US 10,370,993 and current application.

Information Disclosure Statement
The information disclosure statement(s) submitted on 08/05/2019 and 12/05/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sliding seal as claimed in independent claims 1, 2, and 3 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	For claim 1, closest art US 2011-0049812 (Sutcu) discloses a seal 30 between two adjacent components. The seal assembly 30 has first and second substantially C-shaped seal sections 34, 38 with first cavity within first seal section 34 and second cavity within second seal section 38; the second seal section 38 at least partially 
	Sutcu is silent about a wave spring disposed within the first cavity between the first and second seal sections and operative to bias the first seal section away from the second seal section, and a compliant seal partially disposed within the second cavity. 	
	For claim 2, closest art US 5,251,914 (Tatum) discloses a seal assembly between two adjacent components. The seal assembly has a substantially L-shaped first seal section 17 including a first base and a first leg extending from the first base 26; a second seal section 18; spring means 19 is compressed between seal sections 17 and 18; and the first and second seal sections are configured to move relative to one another.  
Tatum is silent about the second seal section is substantially C-shaped including a second base and second and third legs extending from the second base and defining a cavity; a wave spring disposed between the first and second seal sections; and a compliant seal partially disposed within the cavity. 
	For claim 3, closest art US 4,602,795 (Lillibridge) discloses a seal assembly between two adjacent components. The seal assembly includes a first seal section 18, 20 including a first base and first and second legs extending from the first base, the first base including a first cavity formed therein; a substantially C-shaped second seal section 38, 40 including a second base and third and fourth legs extending from the second base and defining a second cavity. 
Lillibridge is silent about a wave spring disposed between the first and second seal sections and operative to bias the first seal section away from the second seal .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a references or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675